The Vice-Chancellor:
In order to warrant the issuing of a writ of ne exeat república, it must not only appear that the defendant is about to depart the state, but the court is to be satisfied there is a subsisting equitable demand for which the suit is instituted: Mitchell v. Bunch, 2 Paige’s C. R. 617, 618, 619.
Here, there is a legal demand: a judgment at law, which *426jg SpUght to be enforced against concealed property or stich as could not be taken on execution—as dioses in action. To render it an equitable demand or"such as this court has jurisdiction of, it must appear that a defendant has equitable interests and things in action exceeding one hundred dollars. This is alleged by the present complainant: but it is positively denied; and there is no evidence before me to rebut this denial. The complainant, therefore, cannot have the writ, which is granted only where it appears that the complainant has an equitable demand or some ground for sustaining his bill in this court and not where his debt or demand is entirely at law.
Motion denied.